Case 1:19-cr-00059-LO Document 168-10 Filed 11/23/20 Page 1 of 1 PagelD# 1371

IN THE UNITED STATES DISTRICT COURT FOR THE

EASTERN DISTRICT OF VIRGINIA
Alexandria Division
UNITED STATES OF AMERICA )
) Case No. 1:19cer59
Vv. )
)
DANIEL EVERETTE HALE )

CERTIFICATE OF AUTHENTICITY OF DOMESTIC BUSINESS RECORDS
PURSUANT TO FEDERAL RULE OF EVIDENCE 902(11)

I, Tracy M. Thornton, attest under penalties of perjury (or erated punishment for false statement or
false attestation) that I am employed by the National Geospatial-Intelligence Agency, and that my official title is
Branch Chief/Supervisory Adjudicator. I am a custodian of records for such business entity. I state that each
of the records attached hereto (and numbered 20000 through 20004) is the original record or a true duplicate of
the original record in the custody of the National Geospatial-Intelligence Agency, and that I am the custodian of
the attached records consisting of 5 pages.

I further state that:

A. All records attached to this certificate were made at or near the time of the occurrence
of the matters set forth, by, or from information transmitted by, a person with
knowledge of those matters;

B. . Such records were kept in the course of a regularly conducted business activity of the
National Geospatial-Intelligence Agency; and

C. Such records were made by the National Geospatial-Intelligence Agency as a regular
practice.

| further state that this certification is intended to satisfy Rule 902(11) of the Federal Rules of Evidence.

10 J/B) AOD _ f bse: i

Date Signature

  
 

 

GOVERNMENT
EXHIBIT

 

707

 
